Title: To Alexander Hamilton from John B. Church, 24 July 1784
From: Church, John B.
To: Hamilton, Alexander


London July 24th 1784
Dear Sir
I wrote you last from France by M de la Fayette two Days since Coll Clarkson arrived and brought me your Favor of the 18th June. I am glad to find by him that your violent Party in New York begins to moderate. I hope shortly that Humanity and good Policy will replace Violence and Folly. If the Bank is not solidly established I do not wish to be concerned in it. Wadsworth is gone to Ireland from whence he will return to Liverpool and embark at that Place in a few Days for America. I cannot Return before next Spring, when I hope to have the Happiness to embrace you, tomorrow we set out for Yarmouth to spend a Month by the SeaSide. I have directed a Merchant here to ship a Machine for the Purpose of copying Letters and Writings, his Correspondent will deliver it you. I think you will find it very usefull as it saves a great Deal of Time and without the Trouble of copying you can preserve Copy of private Writings you do not chuse to trust to others to copy. Angelica is well she joins me in best Affections to Mrs. Hamilton and yourself. I am    My Dear Sir with sincere Esteem    Yours &c. &c.
J B Church
Alex Hamilton Esqr.
